 452DECISIONS OF NATIONAL LABOR RELATIONS BOARDAPPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board,and in order to effectuate the policies of the National*Labor Rela-tions Act,as amended,we hereby notify our employees that:WE WILL,upon request,bargain collectively with Amalgamated MeatCuttersand Butcher Workmen of North America,Local Union No. 634,AFL-CIO,as the exclusive representative of all employees in the bargaining unit describedbelow with respect to rates of pay, wages, hours of employment,and otherterms and conditions of employment and embody in a signed agreement anyunderstanding reached.The bargaining unit is:All employees at our Grand Junction plant exclusive of clerical help,guards, watchmen,nonworking supervisors,plant managers,and all othersupervisors as defined in the Act.WE WILL NOT in any manner interferewith theefforts of the above-namedUnion to bargain collectively on behalf of the employees in theabove-describedappropriate unit.WESTERN MEAT PACKERS, INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)Thisnotice must remain posted for 60 consecutive days from the date of postingand must not be altered,defaced, or coveredby anyothermaterial.Employees may communicatedirectlywiththe Board'sRegional Office, 609Railway Exchange Building,17th and Champa, Denver, Colorado,TelephoneNo. 534-3161, if they have anyquestions concerning this notice or compliancewith itsprovisions.0Sa, amore Pulp Corporation;Yank Waste Co., Inc.andHerr-mann Lydecker.Case No. 3-CA-2212. August $5, 19641DECISION AND ORDEROn April 15, 1964, Trial Examiner Stanley N. Ohlbaum issued hisDecision in the above-entitled proceeding, finding that Respondentshad not engaged in the unfair labor practices alleged in the complaintand recommending that the complaint be dismissed in its entirety,.as setforth in the attached Decision.Thereafter, the General Counsel filedexceptions to the Decision and a supporting brief.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman McCulloch and MembersLeedom and Jenkins].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicialerror wascommitted.Therulings are hereby affirmed.The Board has considered the entirerecord in this case, including the Decision, the exceptions, and the brief,148 NLRB No. 50. SAGAMORE PULP CORP. ; YANK WASTE CO., INC.453and hereby adopts the findings, conclusions, and recommendations ofthe Trial Examiner, but only for the reasons noted below.The complaint alleged that Respondents unlawfully dischargedCharging Party Herrmann Lydecker for having engaged in protectedconcerted activities.Respondents contended, and the Trial Examinerfound, that Lydecker was discharged for cause.General Counsel hasexcepted.Lydecker was employed in February 1963 as a truckdriver and wasdischarged on November 8, 1963.During the 8-month period fromMarch to November, his timecards show that he was late 36 times, 28 ofthem an hour or more. Lydecker's propensity to lateness far exceededthat of any other truckdriver. Several times during that period Re-spondents' officials spoke to him about his lateness and, according tocredited testimony, in the middle of October Dispatcher Cenate warnedhim that he would be discharged if he did not report on time. OnNovember 7, Lydecker admittedly knew from a posted dispatch noticethat at 7 a.m. on the following day he was to deliver a truckload of ma-terial to a customer 50 miles away, which required him to leave Re-spondents' plant at 5 a.m. Instead of appearing at 5 a.m., Lydeckerreported at approximately 8 a.m., without having received permissionto report late or even notifying Respondents that he would be late.According to, the testimony credited by the Trial Examiner, Cenate re-ported Lydecker's lateness to company officials who reviewed his en-tire employment record, including his persistent lateness, and in-structed Cenate to discharge him.General Counsel contends that the assigned reason for Lydecker'sdischarge was a pretext; that the real reason was Cenate's resentmentof criticism which Lydecker voiced against him, at union meetings.Respondents Sagamore Pulp Corporation and Yank Waste Co.,Inc., are an integrated enterprise with common ownership, officers,management, and labor policy and interchangeable employees andequipment.Cenate, a truck dispatcher and supervisor, is employed byYank, but he also dispatches for Sagamore. Lydecker was employedby Sagamore.In October 1963, Sagamore's drivers, who were unorganized, askedCenate to arrange a meeting with the Union.'Yank's drivers werealready organized and Cenate was their spokesman or steward.OnOctober 25, 1963, a union meeting was held at which Cenate wasmen and Helpers of America(Ind.). 454DECISIONS OF NATIONAL LABOR RELATIONS- BOARDpresent by invitation of the employees.At this meeting Lydecker,acting as spokesman for the Sagamore drivers, criticized Cenate'sdispatching methods and advocated separate units, separate senioritylists, and separate dispatchers for the employees of the two companies.At a second union meeting held on November 7, which Cenate didnot attend, although he was in a room adjoining that of the meetingroom, Lydecker reiterated what he had said at the first meeting.Afterthe close of this meeting, Lydecker and Cenate had a rancorous ex-change during which Cenate accused Lydecker of "hav[ing] it in forme [Cenate]."Upon the basis of credibility resolutions, the Trial Examiner con-cluded that Lydecker's lateness on November 8 was the real reason whyhe was discharged, and that the happenings at the November 7 unionmeeting were only coincidental. In support, he referred to the factthat there is no evidence that Respondents were hostile to union or con-certed activity of their employees; indeed the opposite appears to betrue.In order to reject the conclusion drawn by the Trial Examiner asto the real reason for Lydecker's discharge, the Board would have tooverrule the Trial Examiner's credibility resolutions which were basedin large part on the demeanor of witnesses. It is the Board's estab-lished practice not to overrule such resolutions except where theclear preponderance of all the relevant evidence convinces the Boardthat the Trial Examiner's resolutions were incorrect.'There is notsuch a clear preponderance of relevant evidence to justify overrulingthe Trial Examiner's resolutions.Accordingly, we adopt the TrialExaminer's finding that Respondents did not unlawfully dischargeLydecker, and we shall dismiss the complaint.'ORDERPursuant to Section 10(c) of the National Labor Relations Act, asamended, the Board hereby adopts as its Order the Order recom-mended by the Trial Examiner and orders that the complaint be, andit hereby is, dismissed.2Standard Dry Wall Products,Inc.,91 NLRB 544, enfd 188 F 2d 362(C A. 3).3Member Leedom concurs in the result,because he finds on the basis of the underlyingfacts, as found by the Trial Examiner, that the alleged violation has not been establishedby a preponderance of the credible evidence.In his opinion,however, it is erroneous toapply theStandard Dry Walltest,as his colleagues appear to apply it, to so-calledcredibility resolutions concerning testimony as to subjective reasons for conduct,here thedischarge of LydeckerA determination as to the real reason for such conduct repre-sents a legal conclusion which must be based on consideration of all the relevant facts asrevealed by the record.In determining what those relevant underlying facts may be,the Trial Examiner must necessarily make credibility resolutions of testimonial conflicts ;to the extent those resolutions are based on demeanor,they are subject to theStandardDry WalltestOnce those underlying facts have been found, however,and the questionbecomes their legal significance,the Trial Examiner has no special competence and hisconclusions are entitled to no special weight.Thisis so whether the Trial Examineracknowledges that they are legal conclusions or whether,as here, he calls them credibilityresolutions because there is testimony which coincides with his legal conclusions. SAGAMORE PULP CORP. i YANK WASTE CO., INC.,455TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEThis proceeding,, with all parties represented, was heard before Trial ExaminerStanley N. Ohlbaum in Glens Falls, New York, on March 2 and 3, 1964, on a com-plaint dated January 17, 1964, of General Counsel of the National Labor RelationsBoard, issued through the Regional Director for Region 3, based upon a charge filedNovember 21, 1963, by Hermann Lydecker, herein called Lydecker or Employee,and the answer of Sagamore Pulp Corporation, herein called Sagamore, and YankWaste Co., Inc., herein called Yank; *collectively called with Sagamore, Respondent,Respondents, Employer, or Employers.The issue litigated was whether Respondentsviolated Section 8(a)(3) and (1) of the National Labor Relations Act, as amended,herein called the Act, by discharging Lydecker.Briefs received from counsel sub-sequent to the hearing, as well as all testimony and exhibits received at the hearing,have been carefully considered.Upon the entire record, and from my observation of the witnesses, I make thefollowing:FINDINGS AND CONCLUSIONS1.THE BUSINESS OF RESPONDENTSAt all material times, Respondents have been and are affiliated New York corpora-tions,with principal offices and places of business in the State of New York, con-stituting an integrated business enterprise and operation,withcommon ownership,officers, management, and labor policy and with interchangeable employees and equip-ment.'At all such times, Sagamore was and is engaged in the manufacture, sale, anddistribution of pulp and related products, and Yank was and is engaged in the saleand distribution of wastepaper and related products.During the representativeyear immediately preceding issuance of the complaint, Sagamore manufactured, sold,and distributed, and shipped directly in interstate commerce from the State of NewYork to other States, products exceeding$50,000 in value; during the same period,Yank sold and distributed, and shipped directly in interstate commerce from theState of New York to other States, products exceeding $50,000 in value.I find that at all material times Respondents, individually and collectively, havebeen and are employers engaged in commerce within the meaning of Section 2(6)and (7) of the Act, and that assertion of jurisdiction in this case is proper.H. THE LABOR ORGANIZATION INVOLVEDAt all materialtimes,Local Union #294, International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of America (Ind.), herein called the Union,of which the Charging Party, Herrmann Lydecker, was a member, has been and is alabor 'organization within the meaning of Section 2(5) of the Act.In. THE ALLEGED UNFAIR LABOR PRACTICE: DISCHARGE OF LYDECICERThe only issue to be decided in this case is whether Herrmann Lydecker, theCharging Party, was discharged on November 8, 1963,2 because (as alleged in thecomplaint) he engaged in protected concerted activities, or because (as Respondentscontend) he did not perform his job, properly.More specifically, in defense, Ly-decker's former Employer, Sagamore, alleges he was discharged because of his (1)latenesses, (2)misuse of equipment, (3) speeding, and (4) leading a customer tobelieve Respondents were short-weighting.A. Lydecker's employment historyAfter brief military service (1952-53) and return to his former employment as apapermaker, Lydecker entered the employ of Respondent Sagamore as a truckdriver inFebruary 1963.His duties included the readying, driving, unloading, and mainte-nance of trucks and associated equipment under his supervision.He took his instruc-tions from Joe Cenate, who was Respondents' dispatcher and in charge of motormaintenance.i In view of these and other findings and conclusions,Respondents'motion,upon whichruling was reserved at the hearing,to dismiss the complaint as to Respondent Yank uponthe ground that it is not a necessary or properparty,is denied.At the hearing, Re-spondents In effect conceded that the corporations constitute an integrated enterprise forpurposes of this proceeding.2Unless otherwise specified, all dates refer to 1963 456DECISIONS OF NATIONAL LABOR RELATIONS BOARD1.LatenessesRespondents' truckdrivers'morningreporting time is 7 o'clock. Although Lydeckerconcedes this, he claims that when a truckdriver is placed on long-haul (i.e., about50 miles or over) as distinguished from short-haul assignments, he is free to reportfor work at any time he wishes,in hisown discretion, unless he has orders for deliveryat a specifictime, inwhich event he also decides when to leave. The testimony ofLydecker's fellow employees, called by him as witnesses, as well as the testimony ofRespondent's witnesses, does not support the existence of such a practice, but ratherthat all drivers are required to report in at 7 a.m.unlessthey receive specific priorinstructions to the contrary from Dispatcher Cenate.Lydecker further testified thatsince he had been assigned to long hauls "exclusively," he was not required to reportin at any specific time(unlesshe was scheduled for a short haul). Respondent Dis-patcher Cenate, whom I credit, denied that Lydecker had been assigned to long hauls"exclusively," but that he had only been detailed to such work for a period of about30 days until restoration of the temporarily suspended license of Latterell, a regularlong-haul driver.I therefore do not credit Lydecker's testimony (which was itselfevasive and inconsistent) in the foregoing aspects, and find that: (1) Respondents'truckdrivers were required to report in at 7 a.m.unlessthey received express priororders to the contrary from Dispatcher Cenate; and (2) Lydecker was not assigned tolong hauls "exclusively," but was only temporarily placed by Cenate on such detail.According to his own testimony, in May, within about 3 months of entering Saga-more's employ, because of his persistent lateness pattern over a period of time Ly-decker receiveda seriouswarning from Sagamore Plant Manager Maxam to comein ontime if he wished to avoid consequences.Although Lydecker first testifiedhe received only one such warning from Plant Manager Maxam (Dispatcher Cenate'ssuperior), and none from Cenate, he changed his testimonyso asto admit on rebuttalthat he received three or four such warnings from Maxam. I have taken this con-tradiction or revision, as well as others, into account in weighing Lydecker's veracity.Dispatcher Cenate testified that he, aswell asMaxam, warned Lydecker repeatedlyabout his latenesses, and that he even had occasion at times to telephone Lydeckerat home to find out when he wascomingin; and that in mid-October, about 3 weeksbefore his dismissal, Cenate placed Lydecker on express notice that he would be firedif he camein late again.I fully credit Cenate's testimony in this aspect, and I do notbelieveLydecker's testimony that Cenate never evenoncespoke to him aboutlateness.Lydecker admitted that despite all warnings he received, he not onlycontinued to come in late but failed to apply for permission to do so and (unlikeother drivers) even failed to notify Respondent that he would be in late.Lydecker'stimecards show 36 recordedlatenessesin the 8-month period from March to Novem-ber, 28 of them an hour or more. The accuracy of these timecards is undisputed.Lydecker contends other employees were late, too.Whether or not this is true maybe beside the point, since thereisnoevidence thatthe latenessesof the other em-ployees were unpermitted, unjustified, or unexcused; nor that the Employer was un-willing to tolerate in better employees than Lydecker what it was not willing toforgo in Lydeckers case, considering his other derelictionsFurthermore, analysis ofthe actual reporting times of employees, including Lydecker, as established bystipulated timecard evidence, does not assist Lydecker's contentions,since it isapparent from those records that Lydecker was regularly substantially later than anyof the other employees, and that Lydecker alone of all employees made it a Practiceto come in not iust a few odd minutes late but one or more Precisely calculatedeven hours late, for some reason best known to him, exactly "on the hour" or exactly"on the half-hour."Additionally, I accept the explanation of Respondent's executive,Slawsby, with regard to one of the other employees, Archambault (Archibald), asbeing a special case in view of the nature of his duties (driving only between freightyard and mill, and not to any customers), which were different from those of anyother driver.Lydecker's latenesspattern was thus unique among the drivers.On the record Presented there is no doubt in my mind, and I accordingly find,that prior to his discharge on November 8 Lydecker had established a record of un-excused and unjustablelatenessesin reporting for work; that he had failed to notifyhis Employer in advance of suchlatenesses;and that he persisted in such misconductnotwithstanding repeated warnings from his Employer (including an express warninginmid-October by Cenate, carrying out Slawsby's instructions, that in the event ofcontinued lateness he would be fired).Events of November 8Lydecker was discharged on November 8 for lateness.According to his testi-mony, before leaving work on November 7 he knew from posted dispatch instruc- SAGA-MORE PULP' CORP.; YANK WASTE CO., INC.,457tions that-he was assigned to deliver a load of merchandise at the premises of SteinerTissueMills in Albany, New York, a distance of approximately 50 miles, so asto arrive there at 7 a.m., the required and usual delivery time to Steiner, a regularand valued customer of Respondents.Also according, to Lydecker's testimony, heknew from past experience that in order to arrive at Steiner's by 7 a.m. he hadto pick up his truck and trailer and leave Respondent's garage by 5 a.m.According to Lydecker's testimony, he went to bed around midnight on Novem-ber 7 and, upon waking up between 4:30 and 5,3 he found that his wife was notfeelingwell.4He testified that he thereupon telephoned and awakened a fellowtruckdriver,McDonald, who had made a delivery to Steiner the day before, andasked him whether he thought the Steiner factory had enough merchandise onhand; and, when McDonald said he thought so, Lydecker told McDonald to go backto sleepand that Lydecker would bein late.(At no time has Lydecker taken anyinstructions from McDonald, nor has McDonald occupied any supervisory or com-parable status toward Lydecker or any other driver.)Concededly, Lydecker did notask McDonald to let Respondent (through Cenate or otherwise) know that Lydeckerwould be late when McDonald reported for work that morning. Concededly,Lydecker did not himself (nor did anybody else) let Respondent (through Cenateor otherwise) know that he would be late.Concededly, Lydecker carried Cenate'shome telephone number around with him in his pocket.On the morning of Novem-ber 8 Lydecker reported to work just before 8 a.m., concededly about 3 hoursafter the time he should have reported in order to make the delivery on time toSteiner.According to the testimony of Sidney Nuss, Steiner's assistant millmanager in charge of purchasing, called as Lydecker's witness, Steiner has an un-derstanding with Respondents requiring deliveries at 7 a.m., and needs, expects, andawaits those deliveries at that time because its production schedules and systemare geared accordingly.5Although there is no evidence that Steiner suffered mon-etary loss because of the late delivery on November 8, there is indication that Steinerset afoot inquiries to Respondents about the late delivery which were embarrassingand at least potentially economically hazardous to Respondents.6When Lydeckerreturned to Respondents' garage shortly after noon, he was told by Cenate (who,after discussing the situation with his superiors, had been instructed to notifyLydecker) that he was fired.Calling attention to the episode of that day, com-prising his latest lateness and failure to notify Cenate so that,he could send an-other driverto Steiner's,Cenate told Lydecker (as Cenate expressed it) "that hehad been late too many times; that he wasn't responsible-you couldn't depend onhim, and I just had to let him go. I had to get somebody else I could depend on."Respondent's executive, Slawsby, confirmed that Lydecker was discharged primarilybecause of his lateness that morning, as well as his past record, including his misuse oftrucks and his speeding, which the incident of that morning had brought up for review.When Lydecker went to see Maxam the next day or so, Maxam told him he coulddo nothing about it but would find out what happened; according to Lydecker, how-ever, although he was friendly with Maxam, he never spoke to Maxam about it again.Lydecker's friendly fellow employee,McDonald, whom he had allegedly tele-phoned around 5 a.m. on November 8 to consult with on the subject of Steiner'sinventories and Lydecker's assignment to make the required 7 a.m. delivery, wascalledas a witnessby Lydecker.McDonald admitted that Lydecker did not ask himto inform Respondent that Lydecker would be late.McDonald testified, however,that he told Plant Manager Maxam that morning (November 8) that Lydeckerwould be late. I find that this testimony was sheer fabrication on McDonald's part,since it was established not only by Lydecker's testimony but by the indisputableevidence of Maxam that Maxam was in Philadelphia that entire day (as well as theentire previous day and part of the succeeding day). I have taken this prevarication3 According to Lydecker's testimony, he should have been leaving his employer's garagewith the trailer truck for Steiner's by 5 a in., about the time he woke up.4According to Lydecker, his wife was pregnant. She delivered on January 18, 1964,according to him after termShe did not testify.Occasionally deliveries would be made to Steiner later than 7 a.m. forreasons un-connected with driver fault (e g, mechanical difficulty, traffic, delay In loading or unload-ing)On such occasions either Steiner would call Respondent or Respondent would notifySteiner.And, if an assigned driver (other than Lydecker) was unable to report to workon time, he would telephone Respondent in advance so that arrangements could be madefor a substitute driver If necessary.6According to Lydecker's testimony, when he arrived at Steiner's around 9:30, theyard boss told him that his company had already called Respondents for the next day'sload. 458DECISIONS OF NATIONAL LABOR RELATIONS BOARDon the part of McDonald into account in assessing his testimony,7including his"corroboration" of the alleged 5 a.m. telephone call from his friend Lydecker, whichitself is open to extremely grave doubt under all of the circumstances.I find that Lydecker did not report to work on time on November 8, as required,but was approximately 3 hours late, resulting in an extremely late delivery to SteinerTissue Mills in Albany, a valued regular customer of his Employer, as well as in em-barrassment, disruption of work schedules and operations,nonuseof equipment, andpotential economic loss to his Employer. I further find that permission for this late-ness was neither sought nor given, and that the lateness and failure to inform hisEmployer on time to make appropriate alternative arrangements was unjustifiableand was not excused; and that this lateness and failure to notify his Employer wasthe immediate actual cause of Lydecker's discharge on November 8.2.Misuse of equipmentIt is undisputed that in the spring of 1963 a motor of a truck, operated byLydecker while in Respondent's employ, broke down while being operated byLydecker, to the extent that it could not be repaired or salvaged but had to be dis-carded and replaced.The precise circumstances of this breakdown, and whetheritwas due to Lydecker's fault, are in issue.Lydecker in effect contends that it wasan old motor which simply wore out while he was driving it.According to Re-spondent, corroborated by facts testified to by Lydecker himself at the hearing,the motor loss occurred in consequence of or immediately attendant upon Lydecker'suse of an improper gearshift while haulingdowna steep incline a 65,000-pound-gross load, the point or nose of which had already cleared the crest of the hill byabout 50 or more feet and the tail of which was also already about 10 or morefeet downthe incline.The only opinion which could be considered to be potentially qualified on thequestion of the actual cause of the motor loss was offered by Cenate, who amongother things is a mechanic having responsibility for motor maintenance on Re-spondents' equipment.Whether or not Cenate's testimony alone would supporta finding that the motor loss was due solely to the fault of Lydecker, I am fullypersuaded that Respondents, including their president and principal, Yanklowitz,Executive Slawsby, and Motor Maintenance Chief Cenate, were convinced-withapparent good reason-that it was due to Lydecker's fault. I find that Respondentswere in good faith convinced, and reasonably so, that the motor loss in- questionwas due solely to Lydecker's inept operation of the vehicle-trailer assembly of whichit formed a part.Upon the basis of undisputed, credible evidence, I further find thatalthough Lydecker was not at the time discharged or disciplined therefor (he was.critically spoken to by Yanklowitz and others, however), other employees of Re-spondent had been summarily discharged for similar conduct in the past.3.SpeedingAlthough there was proof, including concessions by Lydecker himself, that Ly-decker exceeded speed "limits" on occasion, it was conceded by Respondents that theirother drivers did, too, and that this alone was not the reason for Lydecker's discharge.I find that Lydecker and other drivers in Respondents' employ comparably ex-ceeded legally applicable speed limitations on occasion, without however finding orimplying illegality by reason thereof, and that such speeding played only a minor ifany role in Lydecker's discharged.7 It is to be noted that McDonald also testified that he, too, came in late on Novem-ber 7, the day before Lydecker's discharge, for a Steiner Albany delivery which McDonaldwas scheduled to make. I credit this portion of McDonald's testimony, since it was cor-roborated by Cenate, who pointed out, however (as, indeed,McDonald himself testified),that McDonald had notified Cenate in advance that he would have to belate, enablingCenate in turn to notify and check with and makeexplanationsto the customer in ad-vance in order to ascertain whether alternative deliveryarrangementsshould be made.This late delivery to Steiner is therefore readily distinguishable from that of Lydeckerthe following day.Although the same could be said about other occasionalor sporadicdelayed deliveries by other drivers, Respondentwas underno obligation to tolerate short-comings in Lydecker that it might have been willing to put up within other driverswho might or might not have had an overall better performance recor(l),so long as Re-spondent did not discharge or otherwisediscriminateagainst Lydeckerfor exercising hisrights underthe Act. SAGAMORE PULP CORP.; YANK WASTE CO., INC.4594. Short-weight practicesRespondent alleges that a further reason for Lydecker's discharge was that a weekor two before the date of that discharge,Lydeckerhad entered into discussion with acustomer in which Lydecker indicated that Respondents engaged in short-weightingloads.While admitting that he had discussed this subject with a customer, Lydeckerindicated that he supplied no information justifying the conclusion that short-weighting was being practiced.Upon the meager evidence presented on this point,and in the absence of testimony of the other party to the conversation with Lydeckerand as to precisely what was conveyed to Lydecker's Employer, a finding on thismatter would be unwarranted, since it would involve speculation and conjecture, basedin large part on hearsay perhaps several times removed.I accordingly find that it has not been established by substantial credible evidencethat Lydecker entered into discussion with a customer involving, or from which itcould reasonably be inferred that Respondents or either of them were or had engagedin, short-weighting; and that, although such an alleged discussion on the part of Ly-decker was mentioned during the management conference on November 8 on whatto do about Lydecker, it has not been established by substantial credible evidencethat such a discussion by Lydecker was the basis in whole or in part for Lydecker'sdischarge.B. Lydecker's organizational activitiesIt is Lydecker's contention that he was not discharged for any of the foregoingreason, but for participation in self-organizational activities protected under the Act.These activities consisted of his attendance at two organizational meeting, the firston Ocober 25 and the second on November 7. Lydecker maintains that at or inconnection with these meetings, the first of which was attended by Cenate and bothof which were attended by other fellow employees, there arose differences of opinionbetween him and Cenate on the subjects of seniority and assignment of drivers to long-haul trips,and that it was these"organizational" differences which brought abouthis discharge.For a number of reasons I am unable to agree with this conclusion.To begin with, it is conceded that it wasCenatewho spearheaded the organizationalactivity, arranged for the organizational meetings, and brought it about that the menattended thosemeetings,and that it was Cenate who. introduced and recruited Ly-decker and the other employees into membership into the Union, of which Cenate wasa sort of informal shop steward.Moreover, the evidence is clear that 'long prior to thefirst organizational meeting on October 25, Lydecker and Cenate had been buildingup an explosive head of disagreement steam,not only becauseof Lydecker's apparentinability to get to work on time.On one occasion, for example, in or around May,according to Lydecker's testimony, Lydecker went over Cenate's head directly toRespondents President Yanklowitz to complain about the fact that Cenate was notassigning Lydecker to long-haul trips because Cenate thought Lydecker did not havesufficient experience. It would appear that Lydecker's complaint to Yanklowitz metwith a cool reception, since Yanklowitz merely confirmed the authority of Cenateand Slawsby in these matters-"Whatever they say is the decision."This incident,recounted by Lydecker himself, does, however, serve to point up that long before anyorganizational activity, and in fact only 3 months after he entered Respondent'semploy, Lydecker was already experiencing problems with his Employer-or, perhapsmore accurately, Lydecker's Employer was already experiencing problems with him.As has been pointed out, the prime mover in the organizational activity was notLydecker but Cenate. Indeed, the undisputed evidence establishes that Cenate actuallyadvanced the union initiation fees of the employees by his own personal check, filledout by Lydeckerand signedby Cenate.To besure, the usualbickering between Ly-decker and Cenate appears to an extent to have spilled over into the first organizationalmeeting (October 25) and into a barroom sequel to the second (November 7)meeting(Cenate was not present at the second meeting itself,but only in the barfollowing it).The question of whether there were "organizational" differences be-tween Lydecker and Cenate of the type emphasized by Lydecker is itself not free fromdoubt.Lydecker's testimony as to the nature of his alleged disagreement with Cenateat the organizational meeting(s) thrown into sharp doubt by the testimony of Cenate,whose countervailing testimony to the effect that he had no organizational quarrelswith Lydecker I credit based upon the record as a whole, including demeanor andveracity comparisons; and also by the testimony of Lydecker's own friendly fellowemployees,McDonald and Staley, called as his own witnesses.Thus,McDonaldswore unequivocally that Cenate gave no indication at the October 25 meeting that hefavored a different type of seniority system than Lydecker (as Lydecker had claimed),and that the same was true of the November 7 meeting since Cenate was not there. 460DECISIONS -OF NATIONAL ' LABOR RELATIONS BOARDMcDonald testified that at the October 25 meeting Lydecker made critical remarksabout Cenate; and Staley testified that also at the November 7 meeting "Mr. Ly-decker said he thought Mr. Cenatewas not doinghis job properly."Lydecker's owntestimony indicates that following the November 7 meeting a rancorous exchangetook place between him and Cenate, who accused Lydecker of "hav Ling] it in for me[Cenate]," and that when Cenate told Lydecker he wanted to have a talk withhim Lydecker said, "Tomorrow is the place to talk to me. I will answer anythingyou have to say." 8 In any event, however, even if Lydecker and Cenate disagreedon organizational matters, this did not gain Lydecker exemption from discharge (asherein)for nonorganizational matters.I am thus totally unable to subscribe to Lydecker's thesis that organizational ac-tivities on his part,or organizational differences with Cenate as a representative ofmanagement,9caused his discharge.It is apparent from Lydecker's own testimonythat substantial grounds for his eventual discharge, in particular his inability to getto work on time, were already building up in strength soon after he was hired, andthat, despite repeated warnings,he either deliberately persisted in or was unable toremedy these faulty habits or misconduct. It is equally apparent from testimony ofhis friendly fellow employees, that the differences between him and Cenate at thefirst union meeting and at the barroom sequel to the second(involving Lydecker'sthrowing down of the gauntlet in open defiance of Cenate's authority,in the presence,of other employees)were of a deep-seated personal nature, arising out of their in-compatibly rancorous relationship rather than in any sense objections by Respondentor Cenate(himself the sparkplug of the organizational activity)to organizationalactivity on Lydecker's part. In view of the facts that there was admittedly a consider-able history -of serious infractions on Lydecker's part prior to the November 7 meet-ing, that the feud betweenLydeckerand Cenate was of long standing prior to Novem-ber 7 and was not organization-related,and that the specific cause for Lydecker'sdischargewas the renewed serious lateness infraction if not misconduct on Nov-ember 8, I cannot on the basis of this record read significance into the November 8discharge date in relation to the coincidental November 7 union meeting.In order to draw into sharp focus from another direction the frame of referencewithin which the evidence has been viewed,it is essential to point out that on com-parative lines my final reactions to testimonial demeanor were heavily weighted onthe side of Respondents'witnesses,whom I found without exception 10 to be highlycredible.Because of substantial contradictions" under oath at the hearing itself,coupled with incredible testimony 12 and what struck me as an unnecessary degree of8McDonald's version of this incident is similar,and perhaps indicates even more clearlythe climate of relationship prevailing between Lydecker and Cenate.McDonald,who saidthat "The voices[of Lydecker and Cenate]got kind of loud," described the scene asfollows: "There was an argument going on at the [barroom]table between Joe Cenateand Berm Lydecker....Joe was asking Herm what he thought he was doing, why hewas hounding him, whether or not he wanted his shirt,criticizing him and so forth.Herm kept telling Joe that he didn'tunderstand what he was talking about . . . Joesaid he was still boss,he would send anybody any place he wanted to.Herm said, 'Wewill see about it.' . . . Herm said if he wanted to talk about it, talk about it down to thegarage in the morning.Berm turned his attention elsewhere."9 There is not a shred of evidence,nor charge,suggestion,or basis for inferring thatCenate's Employer knew about,sanctioned,objected to, or was concerned with whatCenate or any other employees were doing organizationally,or in any way at any timeattempted to exert any influence therein or to obtain any information thereof.Is It is true that there were occasional possible surface inconsistencies in unessentialaspects of the testimony of CenateWhile basically a highly truthful witness, Cenategave me the impression of occasionally involuntarily lapsing in complete attentivenesswhile on the witness stand,perhaps due to a hearing or associated comprehension defect.As to overall general credibility,however, I have no reservation in ratinghim high.n E.g, Lydecker's initial testimony that Maxam only warned him once, in contrast tohis subsequent testimony(on rebuttal)that Maxam warned him three or four times, aboutlateness.(Lydecker gave the appearance of attempting to pass this off through minimiz-ing it by remarking offhandedly, "Well, if they are important ; yes ")12E.g,Lydecker's flat insistence,which I cannot credit, that Cenate never spoke to himabout lateness.Ibelieve the testimony of Slawsby,Maxam, Cenate,and others, thatCenate's job as dispatcher required him to see to it that Respondents'merchandise de-liveries left and arrived on time and that he carried out these duties as best he could.I also believe Cenate's testimony that this included his constant importuning of Lydeckerover the telephone at home to get to work,and constant warnings to Lydecker regardinglatenesses. SAGAMORE PULP CORP.;, YANK WASTE CO., INC.1461evasiveness and "canny" irresponsiveness,13 to say nothing of instances of demon-strated outright prevarication, I cannot say the same for the Charging Party's sideof the case.Analysis and ConclusionsThis, then, is a case involving a new employee who concededly began havingproblems of a serious nature with his Employer soon after he was hired.The mostserious of these problems was lateness in coming to work-substantial, repeated,unexcused, unreported latenesses; perhaps particularly serious in a truckdriverfor a business working on time schedules and whose customers work on time sched-ules.Notwithstanding repeated warnings, he persisted in this serious misconduct.Considering the nature of his duties and his Employer's business, persistent latenesswas an extremely serious matter directly affecting the efficiency of his Employer'soperations, if not the continued goodwill of its customers, and thereby the veryviability of its business.On the day when he was discharged, the employee concedeshe was again drastically (3 hours), late, on the heels of a recent warning that hewould be fired in case of further lateness.Although he knew what work wasassigned to him for that morning, he admits and can offer no justification for hisfailure to notify his Employer of the fact that he would be late, so that the Em-ployer could make other arrangements for the delivery, in this case to a valuedregular customer whose production schedules were tailored to timely deliveryarrivals.Instead of notifying his Employer, he claims he telephoned a friendlyfellow employee but did not even ask him to let the Employer know when the fel-low employee reported to work; and this alleged telephone call is "corroborated" by'the testimony of a fellow employee who flatly prevaricated under oath on the witnessstand.Particularly considering his sustained lateness history in the face of repeatedwarnings, and, his other unsatisfactory employment record, there is not the slightestquestion in my mind that the episode of November 8 amply merited Lydecker'sdischarge.Nor is there any doubt in my mind that this was the real reason he wasdischarged.There is here no history, indication, or suggestion of any antiunion sentiment onthe part of the Employer; 14 indeed, the opposite appears to be true.15Further,the undisputed evidence establishes that Lydecker was not singled out for dischargeupon the grounds alleged: other employees,16 not claimed to be union-affiliatedwere discharged for the same or lesser reasons, some of them summarily.Themere fact that Lydecker was not also summarily discharged prior to November 8,does not mean that he thereby gained immunity from discharge for the same reasonif repeated, nor even for the same reason if not repeated but reviewed or recon-sidered, particularly in the light of contemporaneous misconduct or infractions in-dicative in the aggregate of unsuitability for employment retention.The fact thatthe Employer's rule against latenesses was not rigidly enforced does not mean thatwhen it was enforced the Employer acted discriminatorily.17Although there would be no doubt, as General Counsel contends, that if Lydeckerwas discharged for his participation in protected concerted activity it would beunlawful under the Act, there is also no doubt that if his discharge was for reasons,or a reason, other than such activity-whether or not "justifiable"-it was not un-lawful under the Act.As has been pointed out many times in many ways, inso-far as the legality or illegality of employee discharge under the' Act is concerned,13E g.:.Q.Lest there may be any misapprehension,do you know what punctuality means?Being on time.A. (By LYDEC1cER.) I don't misunderstand the whole meaning of it; no.1*Cf.NLRB v.Jamme8town Sterling Corp.,211 F. 2d 725, 726(CA. 2) ; N.L R.B. v.Linda JoShoeCompany,307 F. 2d 355, 357(CA. 5).18As already indicated,Cenate himself was an active union man. Other than Lydecker'spresent claim,there is no suggestion that anybody was ever discharged by Respondentsfor "union" reasons.And there appears to have been a continuing background of amicablecollective bargaining,agreements,and renewals.19B g,Holmes, Capone, and Shaver.17 "But to Dunson[Employer's personnel manager],already exasperated by the num-ber and perseverance of Hughes's creditors, the final batch of threats of garnishment wasenough . . . . Proof that a rule is flexible is not tantamount to a showing of discrimina-tion, if there is reason for its strict application.To Dunson'spersonal knowledge, atleast three other employees had been dismissed because of excessive garnishments.ThusHughes was not alone in feeling the brunt of the company policy."N.L R B. v. GeorgiaRug Mill,308 F. 2d 89, 93 (CA. 5).° 462DECISIONS OF NATIONAL LABOR RELATIONS BOARDso long as the discharge is not for "anti-union" reasons, "Management can dischargefor good cause, or bad cause, or no cause at all. It has, as the master of its ownbusiness affairs, complete freedom with but one specific qualification: it may notdischarge when the real motivating purpose is to do that which Section 8(a)(3)forbids." ISAlthough there is here an employee record of various shortcomingsand serious infractions, some of which in themselves would undoubtedly have con-stituted valid causes for discharge,° and the Employer for tolerant or other reasonsstayed his hand from the act of discharge, I am convinced that "the straw that brokethe back of [respondent's] tolerance and condonation" 20 of Lydecker's unsatis-tory employment record was his failure on November 8 to come to work on timeto make the important Albany delivery on time or to notify his Employer thereof.There is also no doubt in my mind that the November 8 incident triggered a reviewby responsible officials of his Employer of his past employment record.As re-counted by Respondents Executive Slawsby, whom I found to be an impressivelyobjective and credible witness, after the serious infraction of November 8, a man-agerialmeeting was held, at which, after consideration of Lydecker's entire pastrecord, it was decided to separate him from Respondent's employ.The factorsinvolved in that review of his employment record, resulting in the decision ofNovember 8 to discharge him, were not only the immediate episode of November 8,but his persistentlatenessesafter continued warnings, his supposed fault in ruininga costly truck motor, his supposed involvement with a customer in a discussion ofshort-weighting practices by his Employer, his general insouciance, nonconformity,and resistance if not defiance of supervisory authority, and last but probably notleast his open hostility to and incompatibility with Cenate (a proven employee of18 years'standing,whom Respondents undoubtedly did not wish to sacrifice on thealtar to a new, petulant, and unsatisfactory "problem" employee),21 bordering oninsubordination such as to set an intolerable example-in sum, he, had finally be-comepersona non grata tohis Employer. It cannot be said to be discriminatory,nor unus 1, for an employer, when an employee infraction occurs (as herein onNovemberj8) to engage in such a review of the employee's entire past record, inorder to reassess his suitability for retention, weighing the current infraction inthe scales of his past performance. In this case, according to Respondents, justthiswas done. In Cenate's words, "I discharged him on the 8th of Novem-ber, 1963,1 because he wasn't to Albany at 7:00 o'clock with the load, where heshould have been there, and the reason was because he didn't call me. I took itto the office and talked to my bosses, and they told me it was enough, that I had putup with him long enough, that I had put up with enough, that they had, too ... .He had been late so many times and not on time and with the truck blowing up,that was the end of it. I had to get another man to drive." In Slawsby's words,"We examined the record.We examined Mr. Lydecker's tardiness habits and work-ing habits I..This [incident of November 8 involving Steiner Tissue Mills]iswhat brought the other matters into focus and brought about this meeting of theminds."Upon the record as a whole, I credit these statements. It cannot be saidthat the decision to discharge was unjustified; but, whether or not justified, it cer-tainly cannot be said that the decision was for any reason proscribed by the Act.The discharge of Lydecker having been upon the immediate ground of the de-scribedNovember 8 incident and for the total background reasons explicated, itwas in no way connected with any union activity on his part and therefore does notcome within the proscription of Section 8(a)(3) or (1) of the Act.I accordingly find and conclude that the discharge of Lydecker was not for dis-criminatory reasons in violation of the Act, and that the allegations of the com-plaint to that effect have not been established by a preponderance of the credibleevidence.CONCLUSIONS OF LAW1.Each Respondent is, and Respondents collectively are, an employer engagedin commerce within the meaning of Section 2(6) and (7) of the Act.2.The Union, of which the Charging Party is a member, is a labor organizationwithin the meaning of Section 2 (5) of the Act.11N.L R B. v. T. A. McGahey, Sr.; et al., d/b/a Columbus Marble Works,233 F. 2d406, 413 (CA. 5).39 Cf.N.L R B. v. Linda Jo Shoe Company,307 F 2d 355 (C A. 5)roMagnolia Petroleum Company v. N L R.B ,200 F. 2d 148, 149 (C.A. 5).a It was impossible for me, observing Lydecker and Cenate throughout the hearing,upon the record presented, to avoid the conviction that deep animosities provide an un-bridgeable gulf between these two incompatible persons. KELLEY & JAMISON,INC.4633.Respondents, individually and collectively, have not violated Section 8(a)(3)or (1) of the Act as alleged in the complaint.RECOMMENDED ORDERIt is recommended that the complaint be dismissed.Kelley& Jamison,Inc.andMemphis Newspaper PrintingPressmen's Union,Local No. 24, Petitioner.Case No. 26-RC-2192.August 05, 1964DECISION AND DIRECTION OF ELECTIONUpon a petition filed under Section 9 (c) of the National Labor Rela-tions Act, a hearing was held before Hearing Officer Roger B. Holmes.The Hearing Officer's rulings made at the hearing are free from prej-udicial error and are hereby affirmed.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Members Leedom, Fanning, and Brown].Upon the entire record in the case,' the Board finds :1.The Employer is engaged in commerce within the meaning of theAct and it will effectuate the purposes of the Act to assert jurisdictionherein.2.The Petitioner and the Intervenor 2 are labor organizations withinthe meaning of the Act and claim to represent certain employees of theEmployer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9(c) (1) and Section 2(6) and (7) of the Act .34.The Petitioner seeks an election among the Employer's pressmenand a cameraman-platemaker, referred to in its petition as "all litho-graphic production employees."For many years, in separate bargaining units, the Petitioner hasrepresented the pressmen and the Intervenor has represented the com-positors.Ina recent proceeding pursuant to Section 10 (k) of the Act,in Case No. 26-CD-15, involving the same parties, the Board issued itsDecision and Determination of Dispute,4 in which the Petitioner and1 The parties stipulated that the transcript of testimony and exhibits In Case No.26-CD-15 be made a part of the record herein.2Memphis Typographical Union, Local No. 11, was permitted to intervene on the basisof its contractual interest.3In view of our disposition In this case, we deem It unnecessary to pass upon the con-tention that the Intervenor's contract constitutes a bar to this proceeding.We also rejectas lacking in merit the contention that Petitioner Is disqualified from doing business fornot filing under State law.4 146 NLRB 1614.148 NLRB No. 58.